DETAILED ACTION
The application of Green et al., for a “Correlation and root cause analysis of trace data using an unsupervised autoencoder” filed on March 16, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on March 16, 2020 has been considered.
Claims 1-18 are presented for examination. 
Claims 1-6 are rejected under 35 USC § 101.

Claims 1-18 are rejected under 35 USC § 102.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving a selection of a parameter, identifying one or more hidden layer nodes/one or more other output nodes, retrieving weights, and calculating and outputting correlation values.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by an analyzer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by an analyzer system” language, the claim encompasses a user simply receiving a selection of a parameter, identifying one or more hidden layer nodes/one or more other output nodes, retrieving weights, and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using an analyzer system to perform the receiving, identifying, retrieving, calculating, and outputting steps. The analyzer system in above steps is recited at a high-level of generality (i.e., as a generic analyzer performing a generic computer functions of receiving, identifying, retrieving, calculating, and outputting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an analyzer system to perform the receiving, identifying, retrieving, calculating, and outputting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Accordingly, for the reasons provided above, claims 1-6 are not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peinador et al. (U.S. PGPUB 20200076840). 

As per claims 1, 7, and 13, Peinador discloses a method/computer program product/system comprising: a processor (Fig. 24, element 2404); and a computer readable storage medium having program instructions embodied therewith (Fig. 24, element 2406), for determining correlations in software application trace data ([0232], “Trace detection (i.e. forensically correlating multiple log messages into a single trace)”), comprising:
receiving, by an analyzer system, a selection of a parameter of a plurality of parameters represented in an autoencoder ([0128], “encoder 390 is an autoencoder”);

identifying, by the analyzer system, one or more other output nodes in the autoencoder connected to the one or more hidden layer nodes ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
retrieving, by the analyzer system, weights assigned to edges between the one or more hidden layer nodes and the one or more other output nodes ([0321], “weight of the edge”) and ([0323]-[0331]);
calculating, by the analyzer system, correlation values between the output node corresponding to the selected parameter and each of the other output nodes; and outputting, by the analyzer system, the correlation values ([0323]-[0331]).

As per claims 2, 8, and 14, Peinador discloses a training of the autoencoder comprises: constructing, by the analyzer system, the autoencoder with an input layer with input nodes representing parameters in one or more training trace files, one or more hidden layers ([0323]-[0331]), and
an output layer with output nodes reconstructing inputs to the input layer ([0317], “In a layered feed forward network, such as a multilayer perceptron (MLP), each layer comprises a group of neurons. A layered neural network comprises an input layer, an output layer, and one or more intermediate layers referred to hidden layers.”);
assigning, by the analyzer system, an initial weight to each edge between the input nodes and nodes in the one or more hidden layers and between the nodes in the one or more hidden layers and the output nodes ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
inputting, by the analyzer system, input parameter values in the one or more training trace files into the autoencoder ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
calculating, by the autoencoder, outputs of each node in the one or more hidden layers and outputs of each output node using an activation function ([0320], “For a given input to a neural network, each neuron in the neural network has an activation value. For an input node, the activation value is simply an input value for the input. For an activation neuron, the activation value is the output of the respective activation function of the activation neuron.”) and the initial weights ([0318]-[0331]); and
iteratively adjust the matrices of weights”) until the autoencoder calculates the outputs of each output node where reconstruction errors are minimized ([0334]).

As per claims 3, 9, and 15, Peinador discloses the receiving of the selection of the parameter comprises: inputting, by the analyzer system, parameter values from one or more trace files of a software application into the autoencoder ([0221]);
adjusting, by the analyzer system, weights of the edges between nodes in the autoencoder until reconstruction errors in outputs of the autoencoder are minimized ([0334], “reduced the error”);
sending, by the analyzer system, the plurality of parameters represented in the autoencoder to a user interface; and receiving, by the analyzer system, the selection of the parameter from the user interface ([0360], “a graphical user interface (GUI) 2515, for receiving user commands and data”).

As per claims 4, 10, and 16, Peinador discloses the calculating of the correlation values comprises: calculating, by the analyzer system, a product of the weights of the output node corresponding to the selected parameter and each of the other output nodes ([0323]-[0331]).

As per claims 5, 11, and 17, Peinador discloses the one or more hidden layer nodes reside in a current layer ([0317]-[0322]), wherein the identifying of the other output nodes comprises:
When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
identifying, by the analyzer system, one or more additional output nodes connected to the one or more intermediate hidden layer nodes ([0323]-[0337]).

As per claims 6, 12, and 18, Peinador discloses the retrieving of the weights and the calculating of the correlation values comprise:
retrieving, by the analyzer system, weights assigned to edges between the hidden layer node in the previous layer and the one or more intermediate hidden layer nodes and between the one or more intermediate hidden layer nodes and the additional output nodes ([0319], “From each neuron in the input layer and a hidden layer, there may be one or more directed edges to an activation neuron in the subsequent hidden layer or output layer. Each edge is associated with a weight. An edge from a neuron to an activation neuron represents input from the neuron to the activation neuron, as adjusted by the weight.”); and
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113